I
bring greetings and congratulations to the President of
the General Assembly from the Government and the
people of Papua New Guinea on the occasion of the
sixtieth anniversary of the United Nations. I pledge my
delegation’s support in the discharge of his noble
responsibilities. I would like to commend again His
Excellency Mr. Jean Ping, Foreign Minister of Gabon,
for his stewardship of the work of the fifty-ninth
session of the General Assembly. I also pay tribute to
the Secretary-General, Mr. Kofi Annan, and his staff
for their continued efforts in servicing the needs of
Member States.
At the outset, I would like to convey the heartfelt
sympathy and condolences of the people of Papua New
Guinea to the Government of the United States of
America and its people with respect to the loss of lives
and the destruction of property in the Gulf states. We
wish them well for a speedy recovery and in their
reconstruction efforts.
The United Nations has come a long way since its
inception in 1945. The focus on international peace and
security remains relevant, although since then it has
taken on new and different dimensions, including the
evil of global terrorism.
The process of reform of the United Nations,
particularly the General Assembly, the Security
Council and the Secretariat must be reflective of the
changing landscape of today’s international realities.
The membership of the Security Council, both
permanent and non-permanent, must be expanded to
include equitable representation from developing
countries. Work on the reform agenda, as set out in the
outcome document (resolution 60/1) of the High-level
Plenary Meeting, must commence without any further
delay. We strongly support the early resolution of all
the outstanding issues, including those related to
human rights and to disarmament.
Convening the recently concluded summit
enabled us to see how much progress we have made in
the implementation of the Millennium Development
Goals (MDGs) in our respective countries. Despite the
Government’s efforts to achieve the MDGs, Papua
New Guinea’s scorecard indicates that much more
needs to be done. We recognize that combating
poverty, HIV/AIDS, child and maternal mortality and
unemployment and promoting universal primary
education and gender equality are major challenges for
Papua New Guinea.
Important legislative, policy and administrative
instruments are now being put in place. The
Millennium Development Goals and targets have been
incorporated into our medium-term development
strategy, which ties the MDGs to our development
programmes through the national budgetary process. I
am happy to report that in July of this year the Papua
New Guinea National Parliament endorsed a
comprehensive national MDG report, compiled with
the kind assistance of the United Nations Development
Programme (UNDP). This now paves the way for
concrete efforts at all levels of Government and by all
relevant stakeholders to implement its
recommendations.
We are extremely concerned about the spread of
HIV/AIDS in our country. Papua New Guinea has the
highest incidence of reported cases in the Pacific
region. Important national legislation and policies have
been put in place to address all aspects of that scourge.
These include placing the National AIDS Council
directly under the auspices of the Prime Minister’s
department. Papua New Guinea therefore fully
supports the efforts of the United Nations and the
international community to address that scourge. We
support in particular the leadership of the Secretary-
General in mobilizing international resources for the
Global Fund to Fight AIDS, Tuberculosis and Malaria
and to combat other diseases.
Our development partners, including Australia,
New Zealand, UNDP, the Joint United Nations
Programme on HIV/AIDS (UNAIDS) and other United
Nations agencies, continue to support Papua New
Guinea’s efforts to address this critical issue. While we
appreciate such valuable assistance, it must be
coordinated effectively within the medium-term
development strategy policy framework if it is to have
maximum impact.
30

International finance, especially foreign direct
investment and overseas development assistance, are
vital instruments that can help developing countries
such as mine to achieve the MDGs and other
international commitments and obligations. Our
Government is therefore committed to attracting
foreign direct investment to assist us with development
efforts in our country. At the same time, overseas
development assistance must be used effectively, as
measured against achievement of the national
development goals and priorities set out in the
medium-term development strategy.
While Papua New Guinea has a good debt-
servicing record, debt repayments still place
considerable strain on our ability to provide much-
needed services to our people. They affect the
country’s ability to implement the MDGs, the outcome
of the World Summit on Social Development and other
important development commitments.
Papua New Guinea commends the European
Union’s assistance to help highly indebted poor
countries (HIPC) with their debt servicing difficulties.
Consideration, however, must also be given to other
non-HIPC countries, such as mine, so that they can
benefit from such goodwill and assistance. In this
context, we support the proposal by President
Macapagal-Arroyo of the Philippines to extend debt
servicing assistance to highly indebted non-HIPC
developing countries, including Papua New Guinea,
under a debt-for-equity swap arrangement.
Trade is the engine of economic growth and
development. It is a critical prerequisite for sustained
efforts to achieve socio-economic development,
including the MDGs. Papua New Guinea was
heartened to hear some leaders of major developed and
developing countries at the summit indicating firm
commitments to address the current distortions on
international trade regarding the elimination of
agricultural subsidies and other trade barriers. That is a
positive signal of a move towards the creation of an
open, equitable and rule-based international trading
system.
The ongoing Doha round of negotiations, as well
as the economic partnership agreement negotiations
between the European Union and the African,
Caribbean and Pacific countries must place greater
emphasis on development. The particular development
needs of small island developing States — the result of
their physical and structural disadvantages — must
also be given priority in the negotiating process.
As a young democracy, Papua New Guinea is
committed to fighting corruption and upholding the
principles of good governance and the rule of law.
Corruption, in particular, is the main impediment to
progress and development in developing countries such
as Papua New Guinea. The victims of corruption are
the poor, who are deprived of basic goods and services.
That is a great challenge for us, and we are determined
to combat it. Taking a step forward, Papua New Guinea
has ratified the United Nations Convention Against
Corruption. Other policies and administrative and
legislative measures have been put in place, along with
existing constitutional provisions on the leadership
code governing the conduct of leaders.
The illicit trade in small arms and light weapons
is a also a major threat to the peace and security of our
country. Small arms and light weapons almost
destroyed our country. The Bougainville crisis was
fuelled by large quantities of small arms and light
weapons. Papua New Guinea will seek the cooperation
and support of neighbouring countries to put an end to
the traffic in small arms and light weapons to the
region. We therefore support the ongoing work at the
United Nations to address that critical issue.
The resolution of the Bougainville crisis was a
success story for the United Nations in the history of
peacekeeping efforts throughout the world. We thank
the United Nations — especially the Security Council
and the Secretary-General — and our friends in the
Pacific region, including Australia, New Zealand, Fiji,
Solomon Islands, Vanuatu and Tonga, for assisting us
in concluding the peace process. Peace and normalcy
are now being consolidated, with the election of the
first Autonomous Government by the people of
Bougainville. They must be strengthened through
social and economic development throughout the
island. Basic goods and services are being restored and
the infrastructure redeveloped on the island, but we
will require the continued support of the international
community in those efforts. We also look forward to
the assistance of the proposed Peacebuilding
Commission in such endeavours.
Papua New Guinea, like many other small island
developing States, suffers from natural disasters, such
as volcanic eruptions, floods, cyclones, landslides,
droughts and even tsunamis. The ongoing and never-
31

ending cycle of natural disasters continues to pose
great difficulties for Papua New Guinea’s achievement
of social and economic progress, including its
achievement of the MDGs and other development
objectives. Papua New Guinea therefore supports the
establishment of early warning systems for all natural
disasters and hazards.
Papua New Guinea’s coexistence with the
environment was enshrined in the preamble of our
national Constitution at the time of the country’s
independence in 1975. That constitutional imperative
guided our commitment to implement the sustainable
development goals and objectives resulting from the
Rio Earth Summit, including the World Summit on
Social Development outcome, the Barbados
Programme of Action for the Sustainable Development
of Small Island Developing States and, more recently,
the Mauritius Strategy for the Further Implementation
of the Barbados Programme of Action.
Those multilateral commitments are vital if we
are to ensure the proper management of our country’s
rich natural resources and address critical issues, such
as poverty eradication, climate change, sea-level rise
and natural-disaster management.
Legal and policy frameworks have been put in
place to enable us to pursue development in a
sustainable manner. Our Government is committed to
undertaking economic development activities, such as
mining, forestry and agriculture, in a sustainable
manner.
We call upon the United Nations and the
international community to recognize the weakest,
smallest and most vulnerable peoples of the small
island developing States. The recently adopted
Mauritius Strategy identifies certain commitments that
must be fulfilled if we are to address the sustainable
development and other development aspirations of
small island developing States. The international
community must, including at this General Assembly
session, translate those commitments into action,
through projects relating to water, sanitation and
renewable energy and by addressing training and
capacity-development needs. In this regard, we support
the call for the mobilization of financial resources on a
more predictable basis so as to implement the strategy
as articulated in the summit outcome document.
As a Member of the United Nations, we
emphasize that all nations have a critical responsibility
to address climate change, including sea-level rise. If
we are to achieve lasting climatic stability, we must
have a global commitment to the objectives of the
United Nations Framework Convention on Climate
Change. The relationship between environmental
sustainability and poverty is becoming increasingly
clear. Papua New Guinea is therefore of the view that,
when addressing tropical forestry, the world must
better align market incentives with sustainable
outcomes.
In the forested rural areas of my country, the only
real options for economic growth often require the
destruction of natural forests — either when clearing
for agricultural commodities such as coffee, or through
the sale of hardwood timber. Furthermore, the
International Panel on Climate Change found that,
during the 1990s, an estimated 20 to 25 per cent of
annual global carbon emissions were generated through
land-use change, primarily from the degradation of
forest resources. That is the second largest source of
global carbon emissions — second only to the
combustion of fossil fuels. That has to change if we are
to take responsibility to help with issues related to
climate change.
Papua New Guinea is part of a new Coalition for
Rainforest Nations, including Costa Rica and other
countries, and is requesting a global discussion on
access for ecosystem services to the global carbon
markets as a means to alleviate this problem. Simply
put, the present incentives offered by international
markets for agriculture, forestry and emissions
reductions lead directly to deforestation, environmental
degradation and further poverty. We invite more like-
minded nations to join our efforts to create new
markets and to reform outmoded market and regulatory
mechanisms. That is necessary if we are to contribute
more effectively to environmental sustainability,
economic development, climate stability and poverty
reduction.
Oceans and fisheries issues are critical to Papua
New Guinea and to other Pacific island countries.
Oceans and fisheries sustain the livelihood and well-
being of our people and contribute significantly to our
small economies. Sustainable development is a priority
for Pacific island countries, including Papua New
Guinea. We are concerned about the ongoing illegal
fishing activities in the region. We require the support
and assistance of development partners with technical
capacities to strengthen our surveillance capabilities
32

and with regulatory regimes to address these issues of
vital importance.
Papua New Guinea fully supports the entry into
force of the Western and Central Pacific Tuna
Convention. Papua New Guinea welcomes any
assistance that United Nations agencies — including
the Food and Agriculture Organization of the United
Nations — and other bilateral and multilateral partners
can provide to permit effective functioning of the
Convention secretariat.
The security of Pacific island countries depends
on the collective security efforts of the region and of
the wider Asia-Pacific region. Our regional security
cooperation is attested to in the successful mission
carried out by the Regional Assistance Mission to the
Solomon Islands, organized under the aegis of the
Pacific Islands Forum.
Papua New Guinea condemns international
terrorism in all its forms and manifestations. Our
support in the fight against this evil is unwavering and
resolute. We have ratified most of the counter-terrorism
treaties, pursuant to Security Council resolution 1373
(2001). However, our efforts are being hampered by
technical and resource constraints; hence the need for
the support and assistance of the international
community to ensure effective implementation of those
commitments.
Over the years, Papua New Guinea has called for
bold decisions and leadership on the part of both Israel
and Palestine to exercise restraint and resolve their
disputes through peaceful means. We commend Prime
Minister Sharon and President Abbas for their bold and
strong leadership towards the resolution of this long-
standing issue.
We fully support the positive efforts being carried
out in Iraq and Afghanistan as democracy and the rule
of law take root. These will be enhanced through
economic and social development as well as through
vital infrastructure development. Those efforts,
however, must be supported by the international
community.
We are halfway through the Second International
Decade for the Eradication of Colonialism. Progress
must be made to ensure that all the remaining 16
non-self-governing territories, including New
Caledonia, exercise their inalienable right to self-
determination by 2010. We are following the positive
developments taking place in Tokelau, where the
Government of New Zealand is helping the people to
freely exercise their right to self-determination.
South-South cooperation among developing
countries is critical. It paves the way for enhanced
trade relations and cooperation in areas related to the
transfer of technology and know-how to address issues
affecting those countries, including the fight against
HIV/AIDS and the eradication of poverty. Papua New
Guinea welcomes the establishment of the South Fund
for Development and Humanitarian Assistance and the
Government of Qatar’s initial pledge to contribute $20
million to the Fund. We commend the pledges by India
and China to contribute $2 million each to the Fund. It
is a significant step forward for developing countries to
assist needy Members, including small island countries
with vulnerable economies. We call upon the
developed countries to recognize this valuable effort
and to provide support to the Fund.
Papua New Guinea will assume the chairmanship
of the Pacific Islands Forum commencing in October.
As Chair, Papua New Guinea will provide leadership in
our collective efforts to address critical issues facing
member countries, including the adoption of the
Pacific Plan, which is built upon four main pillars,
namely regional security, economic growth, sustainable
development and good governance in the region. It
must become a vehicle for translating the Mauritius
Strategy and the outcomes of the World Summit on
Sustainable Development and the High-level Plenary
Meeting into action on the ground in our respective
member countries. We therefore welcome the support
of our development partners in the implementation of
the Plan after its adoption at the upcoming Forum
meeting to be held at Port Moresby, Papua New
Guinea, in October this year.